             Case 2:19-cv-01682-AJS Document 45 Filed 02/03/21 Page 1 of 6
MUS3788620




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 SADIS & GOLDBERG, LLP,                            CIVIL ACTION NO. 2:19-CV-01682-AJS

                       Plaintiff,

         vs.

 AKSHITA BANERJEE AND SUMANTA
 BANERJEE,

                       Defendants.


      RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE OR
                MOTION FOR A MORE DEFINITE STATEMENT

       Plaintiff, Sadis & Goldberg, LLP (“Sadis” or “Plaintiff”), by its undersigned counsel, files

this Response in Opposition to Defendants’ Motion to Strike or Motion for a More Definite

Statement of which the following is a statement:

                               PRELIMINARY STATEMENT

       Defendants’ Motion to Strike or Motion for a More Definite Statement (“Defendants’

Motion”) frivolously seeks to apply rules and standards for pleadings and summary judgment

motions to a Reply Brief in support of a Motion to Impose a Constructive Trust (“Reply”). But

Defendants’ Motion also demonstrates that Defendant Akshita Banerjee (“Mrs. Banerjee”) is

either lying about her interest in SSA Capital Advisors, LLC (“SSA Capital”) or has fraudulently

transferred her interest in SSA Capital since this Court’s Judgment was entered against

Defendants.

       On March 19, 2019, Mrs. Banerjee testified that SSA Capital “is just me.” (Reply, ECF

Dkt. No. 35, Ex. E at 11:23.) On February 20, 2020, this Court entered a Judgment against Mrs.

Banerjee and her husband in the amount of $539,956. (ECF Dkt. No. 13.) On June 22, 2020, Mrs.
            Case 2:19-cv-01682-AJS Document 45 Filed 02/03/21 Page 2 of 6




Banerjee signed a Foreign Registration Statement with the Pennsylvania Department of State as

the Managing Member of SSA Capital. (Reply, ECF Dkt. No. 35, Ex. D at 3-4.) Thus, four months

after the Judgment was entered against her and her husband, Mrs. Banerjee was still a member,

holding an interest in SSA Capital.

          But in the Declaration included with Defendants’ Motion, Mrs. Banerjee declares that she

does “not have an ownership or membership interest in SSA Capital Advisors, LLC.” (Motion,

Ex. A, ECF Dkt. No. 41-1 ¶ 3.) There are only two options: (a) Mrs. Banerjee committed perjury

in her Declaration and still has an interest in SSA Capital; or (b) Mrs. Banerjee transferred her

interest in SSA Capital shortly after the Judgment was entered—while refusing to pay the

Judgment and maintaining her position as the authorized representative of SSA Capital—a

presumptively fraudulent transfer under Pennsylvania Uniform Fraudulent Transfer Act. See 12

PA.C.S. § 5104(a), (b)(2), (b)(4), (b)(9)-(10).1 This further demonstrates Plaintiffs’ need for the

Court to Impose a Constructive Trust on SSA Capital and the SASB Irrevocable Trust.

                                           ARGUMENT

     I.        FRCP Rule 10(b) Does Not Apply to Plaintiff’s Reply Which is a Memorandum
               of Law, Not a Pleading or a Motion.

     Defendants are moving for a more definite statement of Plaintiff’s Reply under Rules 10(b)

and 12(e) of the Federal Rules of Civil Procedure (“FRCP”) on grounds that Plaintiff’s Reply

should have been stated in “numbered paragraphs.” (Defendants’ Motion ¶ 18.) This is frivolous.

FRCP 10 is titled “Form of Pleadings,” and sets forth the requirement that “[A] party must state

its claims or defenses in numbered paragraphs.” FRCP 10(b) (emphasis added). Plaintiff’s Reply




1
 Having failed to pay their Judgment-debt, Defendants are “presumed to be insolvent.” 12
PA.C.S. § 5102(b).

                                              -2-
           Case 2:19-cv-01682-AJS Document 45 Filed 02/03/21 Page 3 of 6




is not a “pleading.” See FRCP 7(a) (listing every type of “pleading[]”).2 And Plaintiff’s Reply

does not contain any claims or defenses—Plaintiff has already obtained a Judgment in this matter.

     FRCP Rule 10, on its terms, does not apply to Plaintiff’s Reply. Therefore, Defendants’

Motion for a More Definitive Statement should be denied as frivolous.

     II.      A Verification is Not Necessary for Plaintiff’s Reply Which is a Memorandum
              of Law in Support of a Motion to Enforce a Judgment, Not a Motion for
              Summary Judgment or Statement of Material Facts.

       Defendants are moving to strike Plaintiff’s Reply under FRCP 12(f) on the grounds that

the facts in Plaintiff’s Reply are not accompanied by a verification and therefore “immaterial and

impertinent.” (Defendants’ Motion ¶¶ 21, 23-25.) This is also frivolous. FRCP 12(f) only

provides for a motion to strike “from a pleading.” As noted above, Plaintiff’s Reply is not a

pleading as defined in FRCP 7(a), and, therefore, cannot be subject to a Motion to Strike under

FRCP 12(f).

       Similarly, there is no requirement in the FRCP or elsewhere for a verification to support

facts referenced in a Reply Brief in support of motion to aid in the enforcement of a judgment.

The cases cited by Defendants are discussing the use of allegations in a complaint to support factual

positions for summary judgment under FRCP 56(c) and 56(e) 3 not factual allegations in a post-

Judgement memorandum of law.




2
  Plaintiff’s Reply Brief is also not a “Motion.” See FRCP 7(b). It a memorandum of law in
support of a motion.
3
  See Ziegler v. Eby, 77 F. App’x 117, 120 (3d Cir. 2003) (“And the complaint was not verified,
thereby precluding the District Court from treating it as the equivalent of an affidavit for purposes
of Federal Rule of Civil Procedure 56(e).”); Nautilus Ins. Co. v. S. Vanguard Ins. Co., 899 F. Supp.
2d 538, 544 (N.D. Tex. 2012) (“a summary judgment nonmovant who does not respond to the
motion is relegated to its unsworn pleadings, which do not constitute summary judgment
evidence.”)

                                              -3-
          Case 2:19-cv-01682-AJS Document 45 Filed 02/03/21 Page 4 of 6




       Finally, all of the facts in mentioned in Plaintiff’s Reply were supported by either (a) the

uncontested Complaint; (b) this Court’s prior decision rejecting Defendants’ motion to vacate the

Judgment; and (c) clear documentary evidence. However, to extent the Court requires additional

verification to support the documentary evidence, Plaintiff is filing, together with this Response

Brief, a Declaration of Ben Hutman attesting to the identity and integrity of the exhibits cited in

Plaintiff’s Reply.

       In summation, Defendants’ Motion should be denied as frivolous but Mrs. Banerjee’s

Declaration—in implying a fraudulent transfer of her interest in SSA Capital—should serve as

further evidence of the Plaintiff’s need for a constructive trust to be imposed on SSA Capital and

the SASB Irrevocable Trust.

                                        CONCLUSION

       For the foregoing reasons Plaintiff Sadis & Goldberg, LLP requests that the Court deny

Defendants’ Motion to Strike and Motion for a More Definite Statement as frivolous and grant

Plaintiff’s Motion to Impose a Constructive Trust.



                                             Respectfully submitted,

                                             MEYER, UNKOVIC & SCOTT LLP

                                             By: /s/ Kate E. McCarthy
                                                Kate E. McCarthy
                                                PA I.D. #325771
                                                kem@muslaw.com
                                                Robert E. Dauer
                                                PA I.D. #61699
                                                red@muslaw.com

                                                   Henry W. Oliver Building
                                                   535 Smithfield Street, Suite 1300
                                                   Pittsburgh, PA 15222-2315
                                                   (412) 456-2800


                                             -4-
Case 2:19-cv-01682-AJS Document 45 Filed 02/03/21 Page 5 of 6




                                 (412) 456-2864/Fax

                                 -and-

                                 Ben Hutman (Admitted Pro Hac Vice)
                                 NY ID No. 5127451
                                 Sadis & Goldberg, LLP
                                 551 Fifth Avenue, 21st Floor
                                 New York, New York 10176
                                 212-573-6675
                                 bhutman@sadis.com


                           Counsel for Plaintiff Sadis & Goldberg, LLP




                           -5-
             Case 2:19-cv-01682-AJS Document 45 Filed 02/03/21 Page 6 of 6
MUS3788620




                              CERTIFICATE OF SERVICE


       The undersigned hereby certifies that a true and correct copy of the within RESPONSE

IN OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE OR MOTION FOR A

MORE DEFINITE STATEMENT was served upon counsel for Defendants on January 22, 2021

using the Court’s CM/ECF system and email to:


                               Robert O. Lampl Law Office
                                     Robert O. Lampl
                                  Alexander L.Holmquist
                                     James R. Cooney
                               223 Fourth Avenue, 4th Floor
                                   Pittsburgh, PA 15222
                                    rol@lampllaw.com
                                aholmquist@lampllaw.com
                                 jcooney@lampllaw.com




                                                 /s/ Kate E. McCarthy__________________
                                                 Kate E. McCarthy

                                                 Counsel for Plaintiff,
                                                 Sadis & Goldberg, LLP
